Case 8:20-cv-02295-VMC-AAS Document 1-1 Filed 09/30/20 Page 1 of 4 PagelD 6
Filing # 112301150 E-Filed 08/24/2020 06:25:03 PM

IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT
IN AND FOR POLK COUNTY, FLORIDA

 

PATRICIA ANN NOACK, CIVIL DIVISION
Plaintiff, CASE NO.:
V.
TARGET CORPORATION,
Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL
The Plaintiff, PATRICIA ANN NOACK, by and through the undersigned counsel, hereby
sues the Defendant, TARGET CORPORATION, and alleges:
Jurisdiction
lL, This is an action for damages, which exceeds Thirty Thousand Dollars ($30,000.00)

exclusive of interest and costs, and otherwise within this Court’s jurisdictional limits.

Venue
2. Venue is proper in Polk County in that all of the acts complained of herein occurred in Polk
County, Florida.
Parties

3. At all times material hereto, the Plaintiff, PATRICIA ANN NOACK (hereinafter referred
to as “Plaintiff”), was and is a resident of Polk County, Florida, and is otherwise sui juris.
4, At all times material hereto, the Defendant, TARGET CORPORATION (hereinafter
referred to as “Defendant”), was and is authorized to do business in the State of Florida and

doing business in Polk County, Florida.

Exhibit 1

2020CA-002624-0000-00 Received in Polk 08/24/2020 07:28 PM

 
Case 8:20-cv-02295-VMC-AAS Document 1-1 Filed 09/30/20 Page 2 of 4 PagelD 7

General Allegations

5. At all times material hereto, and specifically on December 15, 2018, Defendant owned,
managed, controlled, operated, and/or maintained a store located at 5000 Grandview
Parkway Davenport, FL 33837, in Polk County.

6, On or about December 15, 2018, Plaintiff was a business invitee on the Defendant’s
said premises.

7. While on Defendant’s said premises, Plaintiff tripped over a large uneven gap in the
cement pavement of the sidewalk, causing her to fall and sustain injuries as a result.

Negligence Against Defendant

Plaintiff re-alleges and restates the allegations in paragraphs 1 through 7 as if fully set forth

herein.
8. Defendant owed a duty to Plaintiff and all other business invitees to maintain said
premises in a reasonable safe condition.
9. Defendant, breached its non-delegable duty owed to Plaintiff by engaging in the

following acts of commission or omission:

a, Negligently failing to maintain or adequately maintain the cement pavement and
sidewalks of the premises in a reasonably safe condition, to wit, allowing
excessive gaps in the cement flooring and uneven surfaces;

b. Negligently failing to mark or adequately mark large gaps in the walking surfaces
of the premises to alert customers, such as the Plaintiff, of the dangerous

condition that existed at the time of Plaintiffs incident;

2020CA-002624-0000-00 Received in Polk 08/24/2020 07:28 PM
Case 8:20-cv-02295-VMC-AAS Document 1-1 Filed 09/30/20 Page 3 of 4 PagelD 8

C. Negligently failing to place barricades or other marking devices utilized to alert
customers, such as the Plaintiff, of the dangerous condition that existed at the
time of Plaintiffs incident;

d. Negligently failing to inspect or adequately inspect the cement pavement and
sidewalks of the premises, to ascertain whether the dangerous condition existed
at the time of Plaintiff's incident;

e, Negligently failing to warn or adequately warn of the dangerous condition when
Defendant knew or should have known of its existence;

f. Negligently failing to remove or fix said excessive gap and uneven surface from
the floor of the premises;

g. Negligently failing to correct or adequately correct the dangerous condition
when Defendant knew or should have known of its existence;

h. Negligently failing to take actions to reduce, minimize, or eliminate foreseeable
risks before they manifested themselves as particular dangerous conditions on
the premises;

i. Negligently failing to act reasonably under the circumstances.

10. The specific manner in which Plaintiff was injured was foreseeable to Defendant and
Defendant knew or should have known the specific risks of harm to Plaintiff as a result
of Defendant’s negligence.

11. Asa direct and proximate result of Defendant’s negligence, Plaintiff suffered bodily
injury and resulting physical and mental pain and suffering, disability, physical
impairment, disfigurement, mental anguish, inconvenience, loss of capacity for the

enjoyment of life, loss of earnings and impairment of earning capacity and/or

2020CA-002624-0000-00 Received in Polk 08/24/2020 07:28 PM

 
Case 8:20-cv-02295-VMC-AAS Document 1-1 Filed 09/30/20 Page 4 of 4 PagelD 9

permanent aggravation of a pre-existing condition, and further incurred hospital bills,

medical bills, and/or other bills as a result of sais injuries. The injuries to Plaintiff are

 

either permanent or continuing in nature and Plaintiff will continue to suffer the losses
in the future.
WHEREFORE, the Plaintiff respectfully demands judgment against the Defendant for
damages, costs, and interest, if or when applicable, and all other relief this Court deems just and
appropriate.

DEMAND FOR JURY TRIAL

The Plaintiff hereby demands trial by jury of all issues so triable as a matter of right.

Dated: August 24, 2020

RUBENSTEIN LAW, P.A.

Attorneys for Plaintiff

9130 §. Dadeland Blvd., Suite PH

Miami, FL 33156

Phone: (305) 661-6000

Fax: (305) 670-7555

Email: sreid @rubensteinlaw.com
jperez @rubensteinlaw.com
eservice @rubensteinlaw.com

By: /s/ Samantha Reid

SAMANTHA REID
Florida Bar No.: 120129

2020CA-002624-0000-00 Received in Polk 08/24/2020 07:28 PM
